—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered February 23, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him to an aggregate term of 2 to 6 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility and identification were properly presented to the jury, and there is no basis upon which to disturb its findings (People v Gaimari, 176 NY 84, 94). The undercover officer had an adequate opportunity to observe defendant and provided a detailed description. Concur—Saxe, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.